                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


L.I.S. TRANSPORT LLC,

               Plaintiff,

                                                          Case No. 2:19-cv-57
                                                          Judge Michael H. Watson
       v.                                                 Magistrate Judge Chelsey M. Vascura

NAVISTAR, INC.,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, L.I.S. Transport LLC, brings this action against Defendant, Navistar Inc.,

asserting state-law claims for breach of contract and misrepresentation. (ECF No. 2.) Defendant

removed the action to this Court on the basis of diversity jurisdiction. (ECF No. 1.) This matter

is before the undersigned for a Report and Recommendation on Plaintiff’s Motion to Remand

(ECF No. 9), Defendant’s Response in Opposition (ECF No. 12), and Plaintiff’s Reply (ECF No.

13). For the reasons that follow, it is RECOMMENDED that Plaintiff’s Motion be GRANTED

and that this action be REMANDED to the Court of Common Pleas for Licking County, Ohio.

                                                     I.

       Plaintiff is an Ohio limited liability company with its principal place of business in

Franklin County, Ohio. (Compl. at ¶ 1, ECF No. 2.) Defendant is a Delaware Corporation with

its principal place of business in Illinois. (Id. at ¶ 2; Notice of Removal at ¶ 4, ECF No. 1.)

       On December 3, 2018, Plaintiff commenced the instant action in the Court of Common

Pleas for Licking County, Ohio. (Compl., ECF No. 2.) In its Complaint, Plaintiff asserts that it
entered into a sales contract with Defendant for the purchase of “a used 2013 International

4300M7 SBA 4X2 Truck in the amount of $30,887.50.” (Id. at ¶ 7.) Plaintiff asserts that it

entered into the sales contract “after receiving significant input from [Defendant’s] Sales Person

as to the reliability of this certain model of truck.” (Id. at ¶ 5.) Plaintiff further alleges that,

before the sale was finalized, it purchased an inspection of the truck’s engine. (Id. at ¶ 6.) The

inspection was performed by HD&R, a company recommended by Defendant, and Defendant’s

Sales Person told Plaintiff that he would let it know if there was anything wrong with the engine.

(Id.) The condition of the engine was not discussed again until after the sale, which occurred on

or about September 25, 2017. (Id. at ¶¶ 6, 7.) Plaintiff alleges that it received delivery of the

truck along with a packet of papers, which it did not review until the following month when the

truck needed work on the engine. (Id. at ¶ 8.) Plaintiff alleges that upon review of the papers, it

learned that the engine did not pass the inspection. (Id. at ¶ 9.) Plaintiff brings claims against

Defendant for breach of contract and misrepresentation.

        For Count I (breach of contract), Plaintiff seeks a sum of “$30,887.50 for the cost of the

truck, plus $7,525.05 to repair the truck, plus $6,137.45 for rental charges for replacement truck,

plus $975.03 for towing, for a total amount of $45,525.03.” (Id. at ¶ 13; Id. at Prayer for Relief ¶

A.) For Count II (misrepresentation), Plaintiff seeks identical damages. (Id. at Prayer for Relief

¶ B (seeking “$30,887.50 for the cost of the truck, plus $7,525.05 to repair the truck, plus

$6,137.45 for rental charges for replacement truck, plus $975.03 for towing, for a total amount of

$45,525.03”).) Plaintiff also seeks “reasonable attorney fees, costs of the suit incurred, and for

such other and further relief as the court may deem just and proper.” (Id. at Prayer for Relief ¶

C.) Plaintiff does not seek punitive damages. (Id. at Prayer for Relief.)




                                                        2
       Defendant removed the action to this Court on January 7, 2019, asserting diversity

jurisdiction. (Notice of Removal, ECF No. 1.) On February 6, 2019, Plaintiff filed the instant

Motion to Remand, contending that the Court lacks subject matter jurisdiction because its

Complaint does not satisfy the amount in controversy requirement of $75,000. (ECF No. 9.)

Plaintiff asserts that it “does not intend to collect on both causes of action; they are plead as

alternative causes of action,” and that Defendant improperly combined the requested remedies

for breach of contract and misrepresentation to reach the requisite amount in controversy. (Pl.’s

Mot. to Remand at 2, ECF No. 9 (emphasis in original).) Plaintiff asserts that the “true amount

in controversy is $45,525.03.” (Id.) Defendant counters that Plaintiff expressly seeks

$90,150.06 in damages, as it separately seeks $45,525.03 for its breach of contract and

misrepresentation claims. (Def.’s Response in Opp. at 1, ECF No. 12.) Defendant further

contends that, if Plaintiff’s breach of contract and fraud claims are pled in the alternative,

Plaintiff’s fraud claim fails as a matter of law because Plaintiff may not seek the same redress for

its fraud and breach of contract claims under Ohio law. (Id. at 2.)

                                                     II.

       Generally, a defendant may remove a civil case brought in a state court to federal court if

it could have been brought there originally. 28 U.S.C. § 1441(a); Rogers v. Wal-Mart Stores,

Inc., 230 F.3d 868, 871 (6th Cir. 2000). A federal court has original “diversity” jurisdiction

where the suit is between citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of costs and interests. 28 U.S.C. § 1332(a); Rogers, 239 F.3d at 871.

       “To remove a case from state court to federal court, a defendant must file in the federal

forum a notice of removal ‘containing a short and plain statement of the grounds for removal.’”

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 551 (2014). When a



                                                      3
plaintiff’s complaint fails to contain a good-faith demand for monetary relief of a stated sum, the

defendant’s notice of removal may state the amount in controversy. Id. (citing 28 U.S.C. §

1446(c)(2)). The removing defendant’s “short and plain” statement of the grounds for removal

“need not contain evidentiary submissions.” Id.

       The burden is on the defendant “seeking to remove an action to federal court to show by

a preponderance of the evidence that the amount in controversy requirement has been met.”

Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001). The defendant “need

only ‘show that it is “more likely than not” that the plaintiff’s claims’ exceed $75,000.” Halsey

v. AGCO Corp., No. 17-6403, 2018 WL 5879504, at *2 (6th Cir. Nov. 8, 2018) (quoting Rogers

v. Wal-Mart Stores Inc., 230 F.3d 868, 871 (6th Cir. 2000)); see also Gilvin v. FCA US LLC, No.

1:18-CV-107, 2018 WL 6726997, at *3 (S.D. Ohio Dec. 21, 2018), report and recommendation

adopted, No. 1:18CV107, 2019 WL 859289 (S.D. Ohio Feb. 22, 2019) (finding that the amount

in controversy is met if “a fair reading of the Complaint demonstrates that, if Plaintiff is

successful, it is more likely than not that her damages will exceed the required amount”). “In

gauging the amount in controversy, courts view the claims from the vantage point of the time of

removal.” Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006).

                                                     III.

       The undersigned finds that remand is required because the Complaint does not satisfy the

requisite amount in controversy.

       As the party seeking removal, Defendant must “show that it is more likely than not that

the plaintiff’s claims exceed $75,000.” Halsey, 2018 WL 5879504, at *2 (citations and quotation

marks omitted). Here, Defendant cannot do so because Ohio law does not allow Plaintiff to

recover duplicative damages for its breach of contract and fraud claims. See Kovacs v. Chesley,



                                                      4
406 F.3d 393, 396 (6th Cir. 2005) (explaining that “most courts have found a legal certainty that

more than the jurisdictional amount could not be recovered only where the applicable state law

barred the type of damages sought by the plaintiff”) (citations omitted). This Court has

explained that Ohio law does not permit a party to recover duplicative damages for breach of

contract and tort claims, explaining as follows:

       Under Ohio law, “the existence of a contract action ... [generally] excludes the
       opportunity to present the same case as a tort claim ... A tort action will lie only if
       a party breaches a duty separate and distinct from the duties that arise under the
       contract.” Ruggles v. Bulkmatic Transp. Co., No. C2–03–617, 2004 U.S. Dist.
       LEXIS 30588, at *22, 2004 WL 5376213 (S.D. Ohio June 23, 2004) (finding that
       plaintiff’s fraud and negligent misrepresentation claims failed as a matter of law
       because the duties in question arose under the parties’ contract and there were no
       tort damages that were distinct from the breach of contract damages). Additionally,
       to recover under a tort theory, “Ohio law requires that the alleged tort damage must
       be in addition to the alleged damage resulting from the breach of contract.” Id. at
       26–27.

Medpace, Inc. v. Biothera, Inc., No. 1:12-CV-179, 2013 WL 1386298, at *3 (S.D. Ohio Apr. 4,

2013) (emphasis added). The Sixth Circuit has also explained that Ohio law requires “that fraud

damages be limited to the injury actually arising from the fraud,” and that “[t]he tort injury must

be unique and separate from any injury resulting from a breach of contract.” Med. Billing, Inc. v.

Med. Mgmt. Scis., Inc., 212 F.3d 332, 338 (6th Cir. 2000) (citing Davison Fuel & Dock Co. v.

Pickands Mather & Co., 54 Ohio App.2d 177, 182, 376 N.E.2d 965, 968 (1977)). Here, Plaintiff

seeks identical damages of $45,525.03 for its breach of contract and fraud claims. (See Compl.

at Prayer for Relief ¶¶ A–B, ECF No. 2). Because Ohio law prohibits Plaintiff from recovering

duplicative damages for its breach of contract and fraud claims,1 the undersigned cannot



1
  The undersigned makes no ruling on the merits of Plaintiff’s fraud claim. The undersigned
notes, however, that contrary to Defendant’s contention, Plaintiff is permitted to seek alternative
types of relief at the pleading stage. Fed. R. Civ. P 8(a)(3). Nonetheless, as set forth above,
Plaintiff may not recover duplicative damages for its breach of contract and fraud claims. See
Medpace, Inc., 2013 WL 1386298, at *3.
                                                     5
conclude that it is more likely than not that Plaintiff’s damages exceed $75,000. Furthermore,

although punitive damages may be awarded in tort actions involving fraud (Preston v. Murty, 32

Ohio St.3d 334, 334, 512 N.E.2d 1174, 1175 (1987)), Plaintiff has not sought them in this action.

(See Compl., ECF No. 2.)

       Additionally, Plaintiff’s request for reasonable attorneys’ fees and costs does not thrust

her claims over the requisite amount in controversy. First, the amount in controversy must

exceed $75,000, exclusive of costs and interests. 28 U.S.C. § 1332(a). Second, “[a]s a general

rule, attorneys’ fees are excludable in determining the amount of controversy for purposes of

diversity, unless the fees are provided for by contract or where a statute mandates or expressly

allows the payment of such fees.” Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 376 (6th Cir.

2007). Here, the parties do not direct the Court to any contract provision or statute that expressly

allows for the payment of attorneys’ fees.

       In summary, the undersigned finds that a fair reading of the Complaint fails to show that

it is more likely than not that Plaintiff’s alleged damages exceed the requisite amount in

controversy of $75,000.

                                                     IV.

       For the reasons set forth above, it is RECOMMENDED that Plaintiff’s Motion to

Remand be GRANTED and that this matter be REMANDED to the Court of Common Pleas for

Licking County, Ohio. (ECF No. 9.)

                                   PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with



                                                      6
supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                     7
